It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same is hereby, affirmed on authority of Pelton v. Bemis, 44 Ohio St. 51, and Groesbeck
v. Cincinnati, 51 Ohio St. 365.
In this cause the demurrer to the amended petition was properly sustained for the reason that the action was one for the collection of an assessment *Page 671 
and was brought more than one year after the assessment was collected.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and KINKADE, JJ., concur.
ROBINSON, J., not participating.